COURT OF CHANCERY
                                     OF THE
                               STATE OF DELAWARE

                                                                     417 S. State Street
 JOSEPH R. SLIGHTS III                                            Dover, Delaware 19901
  VICE CHANCELLOR                                                Telephone: (302) 739-4397
                                                                 Facsimile: (302) 739-6179

                         Date Submitted: November 8, 2021
                          Date Decided: January 14, 2022


Peter B. Andrews, Esquire                     David E. Ross, Esquire
Craig J. Springer, Esquire                    Garrett B. Moritz, Esquire
David M. Sborz, Esquire                       Benjamin Z. Grossberg, Esquire
Andrews & Springer LLC                        Ross Aronstam & Moritz LLP
4001 Kennett Pike, Suite 250                  100 South West Street, Suite 400
Wilmington, DE 19807                          Wilmington, DE 19801

Gregory V. Varallo, Esquire                   Kevin R. Shannon, Esquire
Bernstein Litowitz Berger                     Berton W. Ashman, Jr., Esquire
  & Grossmann LLP                             Nicholas D. Mozal, Esquire
500 Delaware Avenue, Suite 901                Potter Anderson & Corroon LLP
Wilmington, DE 19801                          1313 North Market Street, 6th Floor
                                              Wilmington, DE 19801

                                              Julia B. Klein, Esquire
                                              Klein LLC
                                              225 West 14th Street, Suite 100
                                              Wilmington, DE 19801

        Re:    Richard J. Tornetta v. Elon Musk, et al.
               C.A. No. 2018-0408-JRS

 Dear Counsel:

        This Letter Opinion addresses non-party Aaron Greenspan’s challenge to the

 confidential treatment of certain filings in this case. Greenspan has filed two
Richard J. Tornetta v. Elon Musk, et al.
C.A. No. 2018-0408-JRS
January 14, 2022
Page 2


separate challenges, but because the objections raised in his second challenge are

now moot, this Letter Opinion addresses only the initial challenge

(the “Challenge”).1 Plaintiff does not oppose the Challenge,2 but Defendants seek

to maintain the current state of confidentiality. For his part, Greenspan “urge[s] the

Court to recognize its public interest role” by removing the challenged redactions

and permitting public examination of the sealed filings.3


1
  The first notice of a challenge to confidential treatment was filed on August 3, 2021
(D.I. 147) and the second notice was filed on October 13, 2021 (the “Second Challenge”)
(D.I. 167). I need only address Greenspan’s initial Challenge because the objections
raised in his Second Challenge have since been addressed by the parties. In the Second
Challenge, Greenspan objected to the sealed filing or confidential designation of
(1) exhibits filed with Defendants’ Motion for Summary Judgment (D.I. 162), (2) exhibits
filed with Plaintiff’s Motion for Summary Judgment (D.I. 163), and (3) exhibits filed with
Plaintiff’s Motion for Leave to File Amended Derivative Complaint (D.I. 161).
On November 10, 2021, the filing party filed public versions of each of the challenged
exhibits. (D.I. 179; D.I. 180; D.I. 181; D.I. 182). The public versions contained redactions,
but no challenges have been made to these redactions. Greenspan also objected to all
redactions of content in the public version of Plaintiff’s Motion for Leave to File Amended
Derivative Complaint (“Plaintiff’s Motion to Amend”) (D.I. 165) and Plaintiff’s Opening
Brief in Support of Motion for Summary Judgment (“Plaintiff’s OB”) (D.I. 166).
On January 3, 2022, public inspection versions of Plaintiff’s Motion to Amend and
Plaintiff’s OB were filed. Neither filing contained any redactions. Consequently,
all redactions in the public versions of both filings are already part of the public record.
2
 Plaintiff filed a Notice of Non-Opposition to the initial Challenge on August 4, 2021.
(D.I. 148).
3
    Challenge at 3.
Richard J. Tornetta v. Elon Musk, et al.
C.A. No. 2018-0408-JRS
January 14, 2022
Page 3


       Defendants maintain they have established good cause to keep the limited

information they have redacted confidential and argue that ordering the unsealing

of the 21 challenged deposition transcripts that were “inexplicably lodged by

Plaintiff untethered to any filing or request for relief would be inconsistent with

Rule 5.1 and the right of public access to judicial records as they have been

interpreted by this Court and in other jurisdictions.”4 Greenspan, however, argues

that there is a presumption that the public has a right of access to all judicial records,

and Defendants have failed to carry their burden of showing that their right to

confidentiality outweighs the presumption of public access. 5 “The Court has

addressed the tension created by these public and private interests, and the

procedure for resolving it, in Court of Chancery Rule 5.1.”6



4
  Defs.’ Reply in Further Supp. of Their Mot. for Continued Confidential Treatment
(“Defs.’ Reply”) (D.I. 177) ¶ 1.
5
  Aaron Greenspan’s Resp. to Defs.’ Mot. for Continued Confidential Treatment
(“Greenspan’s Response”) (D.I. 160) ¶¶ 8–9.
6
  Al Jazeera Am., LLC v. AT&T Servs., Inc., 2013 WL 5614284, at *1 (Del. Ch. Oct. 14,
2013); see also Ct. Ch. R. 5.1(a) (“Except as otherwise provided in this Rule, proceedings
in a civil action are a matter of public record.”); Ct. Ch. R. 5.1(b)(2) (“For purposes of this
Rule, ‘good cause’ for Confidential Treatment shall exist only if the public interest in
Richard J. Tornetta v. Elon Musk, et al.
C.A. No. 2018-0408-JRS
January 14, 2022
Page 4


         After careful consideration, I am satisfied Defendants have carried their

burden to demonstrate good cause for retaining confidential treatment regarding the

filings addressed in the Challenge and their Motion for Continued Confidential

Treatment (the “Motion”).7 My reasoning follows.

                                   I. BACKGROUND

         The underlying case arises out of the decision by the board of directors of

Tesla, Inc. (the “Board”) to approve a new compensation plan for Tesla’s CEO and

then-Chairman, Elon Musk (the “Award”). The plan containing the Award was

approved by the Board in January 2018 and subsequently was submitted to Tesla’s

stockholders for approval. 8 The stockholders who voted at the specially called

meeting overwhelmingly approved the Award, and Tesla implemented the plan

thereafter.9 Plaintiff has challenged the Award, alleging, among other things, that




access to Court proceedings is outweighed by the harm that public disclosure of sensitive,
non-public information would cause.”).
7
    D.I. 153.
8
    Verified S’holder Class Action and Deriv. Compl. (“Compl.”) (D.I. 1) ¶¶ 34, 36.
9
    Compl. ¶ 55 Ex. 19 (Tesla Current Report (8K) Mar. 21, 2018).
Richard J. Tornetta v. Elon Musk, et al.
C.A. No. 2018-0408-JRS
January 14, 2022
Page 5


it is patently unfair to Tesla’s stockholders and is the product of breaches of

fiduciary duty.10

         In his Challenge, Greenspan argues that the “proceedings in this case are of

utmost importance to numerous other proceedings involving [Tesla], its

subsidiaries, and its controversial CEO, Elon Musk.”11 In this regard, Defendants

point out that Greenspan is, in fact, “also currently the sole plaintiff in an action

pending in the Northern District of California against, among others, Elon Musk

and Tesla.”12 Greenspan counters that his status as plaintiff elsewhere “is irrelevant

to the Court’s analysis as to whether continued confidential treatment of the

challenged material is warranted.”13

         The Challenge focuses on the following sealed or redacted public filings,

which are collectively referred to as the “Challenged Filings”:




10
     Compl. ¶¶ 106–17.
11
     Challenge at 2.
12
     Motion ¶ 11.
13
     Greenspan’s Response ¶ 3.
Richard J. Tornetta v. Elon Musk, et al.
C.A. No. 2018-0408-JRS
January 14, 2022
Page 6


         1.     The deposition transcripts lodged at D.I. 135 and 140 (the “Challenged
                Deposition Transcripts”);

         2.     Plaintiff’s Motion to Compel the Production of Documents
                (the “Motion to Compel”) (D.I. 104);
         3.     Plaintiff’s Reply in Support of His Motion to Compel the Production
                of Documents and Exhibits A through N thereto (“Plaintiff’s MTC
                Reply”) (D.I. 120 & 121); and

         4.     All redactions of content in the public version of Plaintiff’s Verified
                Stockholder Class Action and Derivative Complaint for Breach of
                Fiduciary Duties (the “Complaint”) (D.I. 2).
         In their Motion, Defendants seek continued confidential treatment of all

filings that Greenspan objected to in the Challenge, except for the Complaint.14

Simultaneously with the filing of the Motion, Defendants provided Plaintiff with

redacted versions of the exhibits to Plaintiff’s MTC Reply, except for Exhibit G,

the deposition of Kimbal Musk, most of which remains sealed.15

         Greenspan filed a response to Defendants’ Motion for Continued

Confidential Treatment on September 14, 2021 (“Greenspan’s Response”).

Defendants filed their Reply in Further Support of Their Motion for Continued

14
     Defendants did not oppose the lifting of redactions in the Complaint. Motion ¶ 15.
15
  Motion ¶ 15. In accordance with Court of Chancery Rule 5.1(d)(2), Plaintiff was not
required to file public versions of the confidential exhibits to Plaintiff’s MTC Reply.
Richard J. Tornetta v. Elon Musk, et al.
C.A. No. 2018-0408-JRS
January 14, 2022
Page 7


Confidential Treatment on November 8, 2021, and the matter was deemed

submitted on that date.16

                                    II. ANALYSIS

         “Court of Chancery Rule 5.1 exists to ‘protect the public’s right of access to

information about judicial proceedings’ and ‘makes clear that most information

presented to the Court should be made available to the public.’”17 The right of

access enables the public to “judge the product of the courts in a given case[,]”18

which in turn, “helps ensure quality, honesty and respect for our legal system.”19

With these goals in mind, the default presumption under Rule 5.1 is that

“proceedings in a civil action are a matter of public record.”20


16
     Defs.’ Reply ¶ 1.
17
  Sequoia Presidential Yacht Gp. LLC. v. FE P’rs LLC, 2013 WL 3724946, at *2
(Del. Ch. July 15, 2013) (emphasis in original) (citation omitted).
18
  In re Oxbow Carbon LLC Unitholder Litig., 2016 WL 7323443, at *2 (Del. Ch. Dec. 15,
2016) (ORDER) (quoting Va. Dept. of State Police v. Wash. Post, 386 F.3d 567, 575
(4th Cir. 2004)).
19
  Horres v. Chick-fil-A, Inc., 2013 WL 1223605, at *1 (Del. Ch. Mar. 27, 2013) (internal
quotation marks omitted) (quoting Matter of Cont’l Ill. Sec. Litig., 732 F.2d 1302, 1308
(7th Cir. 1984)).
20
     Ct. Ch. R. 5.1(a).
Richard J. Tornetta v. Elon Musk, et al.
C.A. No. 2018-0408-JRS
January 14, 2022
Page 8


         Rule 5.1(b)(3) provides that the party seeking to “maintain Confidential

Treatment always bears the burden of establishing good cause for Confidential

Treatment.”21 Rule 5.1(b)(2) defines “good cause” as follows:

         For purposes of this Rule, “good cause” for Confidential Treatment
         shall exist only if the public interest in access to Court proceedings is
         outweighed by the harm that public disclosure of sensitive, non-public
         information would cause. Examples of categories of information that
         may qualify as Confidential Information include trade secrets;
         sensitive proprietary information; sensitive financial, business, or
         personnel information; sensitive personal information such as medical
         records; and personally identifying information such as social security
         numbers, financial account numbers, and the names of minor
         children.22

“In determining whether good cause has been established, the Court must

‘balanc[e] . . . the public interest against the harm that public disclosure might entail

with respect to sensitive nonpublic information.’” 23          “The public interest is

especially strong where the information is material to understanding the nature of




21
     Ct. Ch. R. 5.1(b)(3).
22
     Ct. Ch. R. 5.1(b)(2) (emphasis added).
23
  In re Boeing Co. Deriv. Litig., 2021 WL 392851, at *2 (Del. Ch. Feb. 1, 2021) (quoting
Reid v. Siniscalchi, 2014 WL 6486589, at *1 (Del. Ch. Nov. 20, 2014)).
Richard J. Tornetta v. Elon Musk, et al.
C.A. No. 2018-0408-JRS
January 14, 2022
Page 9


the dispute. In those instances, denial of public access to material requires a strong

justification.”24

         With these standards as the backdrop, I address the two issues implicated by

Defendants’ Motion and Greenspan’s Challenge in turn: first, whether the

Challenged Deposition Transcripts have been “presented to the Court”; and second,

whether Defendants have established good cause to maintain the confidential

treatment of the remaining Challenged Filings.

      A. The Challenged Deposition Transcripts

         Defendants argue that because the Challenged Deposition Transcripts

“were not filed in accordance with Rule 5(d)(6) and have not been cited in

connection with any request for relief by any Party, they do not implicate the policy

considerations that underlie Rule 5.1.”25 For support, Defendants cite to a Second

Circuit opinion where the court held, “the mere filing of a paper or document with



24
     In re Oxbow Carbon, 2016 WL 7323443, at *2 (internal quotations omitted).
25
   Motion ¶ 29. Ct. Ch. R. 5(d)(6) states: “When discovery materials are to be filed with
the Court other than during trial, the filing party shall file the material together with a
notice (a) stating in no more than one page, the reason for filing and (b) setting forth an
itemized list of the material.”
Richard J. Tornetta v. Elon Musk, et al.
C.A. No. 2018-0408-JRS
January 14, 2022
Page 10


the court is insufficient to render that paper a judicial document subject to the right

of public access . . . . [T]he item filed must be relevant to the performance of the

judicial function and useful in the judicial process in order for it to be designated a

judicial document.”26

         Greenspan counters by citing Partner Investments, L.P. v. Theranos, Inc.,

where this court recognized that discovery materials may be lodged with the court

for purposes “other than [] trial.”27 According to Greenspan, Theranos reflects the

view that any filing on the docket, even if only for discovery purposes, is a filing

“presented to the Court” and subject to Rule 5.1.              Alternatively, Greenspan

argues,“[t]o the extent that Chancery Rule 5(d)(6) calls for a stated purpose when

lodging documents, the Court should remedy any purported oversight on the part of

Plaintiff—only noted now by Defendants, months later—by calling for an amended




26
     Motion ¶ 26 (citing U.S. v. Amodeo, 44 F.3d 141, 145 (2d Cir. 1995)).
27
  Greenspan’s Response ¶ 11; P’r Invs., L.P. v. Theranos, Inc., at *2 (Del. Ch. Apr. 23,
2018).
Richard J. Tornetta v. Elon Musk, et al.
C.A. No. 2018-0408-JRS
January 14, 2022
Page 11


notice of filing that fully complies with the Rule, and not by denying

Mr. Greenspan’s request.”28

          For his part, Plaintiff has proffered no explanation for the random lodging of

deposition transcripts on the docket or for his failure to file the Challenged

Deposition Transcripts per the Court’s rules, nor has he given any indication that

he would file the statement mandated by Rule 5(d)(6) if given the opportunity to do

so. Thus, the lodging of the depositions stands as a random, unauthorized court

filing.

          After carefully considering the competing arguments, I am satisfied that the

Challenged Depositions should be stricken from the docket. They were not filed

according to the mandate of Rule 5(d)(6) and serve no purpose in the prosecution

or defense of the claims before the Court. If they were to remain on the docket,

then Defendants would be put to the burden and expense of reviewing the

voluminous transcripts for confidential information in order to comply with




28
     Greenspan’s Response ¶ 12.
Richard J. Tornetta v. Elon Musk, et al.
C.A. No. 2018-0408-JRS
January 14, 2022
Page 12


Rule 5.1, again, for no purpose.29 Rule 1 provides that our rules “shall be construed

and administered to secure the just, speedy and inexpensive determination of every

proceeding.” 30 Requiring Defendants to engage in wasteful effort to allow for

public access to a court filing that was not authorized and provides no insight into

the issues being litigated before the Court would frustrate the purposes of both

Rule 1 and Rule 5.1.31 To avoid that result, the unauthorized filings will be stricken.

      B. The Remaining Challenged Filings

         As noted, “Rule 5.1(a) implements the powerful presumption of public access

by providing that ‘[e]xcept as otherwise provided in this Rule, proceedings in a civil

action are a matter of public record.’” 32 “Thus, the party seeking to ‘obtain or

maintain Confidential Treatment always bears the burden of establishing good

cause for Confidential Treatment’ and must demonstrate that ‘the particularized


29
  See Motion ¶¶ 12, 31 (explaining that the Challenged Deposition Transcripts, when
taken together, total over 6,000 pages).
30
     Ct. Ch. R. 1.
31
   In re Oxbow Carbon, 2016 WL 7323443, at *2; Al Jazeera Am., 2013 WL 5614284,
at *7.
32
     Horres, 2013 WL 1223605, at *2 (quoting Ct. Ch. R. 5.1(a)).
Richard J. Tornetta v. Elon Musk, et al.
C.A. No. 2018-0408-JRS
January 14, 2022
Page 13


harm from public disclosure of the Confidential Information in the Confidential

Filing clearly outweighs the public interest in access to Court records.’”33 I address

whether Defendants have carried their good cause burden with respect to the

remaining Challenged Filings in turn.

           1. The Motion to Compel

           As to the Motion to Compel, Defendants seek to maintain only the redactions

to footnote 8 on page 5. 34 Defendants accurately describe the redacted text as

“quotes from documents designated ‘Confidential’ by Tesla that purport to discuss

Elon Musk’s personnel decisions—one via private email from a Tesla employee to

a subordinate (which appears to have been sent in jest), and the other as part of an

anonymous employee survey.”35 According to Defendants, the “disclosure of one

quotation ha[s] the potential to undermine Tesla’s ability to solicit candid feedback

from its employees and disclosure of the other could create unwarranted job security



33
  Sequoia Presidential, 2013 WL 3724946, at *2 (quoting Ct. Ch. R. 5.1(b)(3)
and 5.1(g)).
34
     Motion ¶ 19.
35
     Id.
Richard J. Tornetta v. Elon Musk, et al.
C.A. No. 2018-0408-JRS
January 14, 2022
Page 14


concerns among Tesla employees that are not supported by any factual basis.”36

Defendants also maintain that the redacted information is “unimportant for the

public to understand the Court’s adjudication of the Motion to Compel” because

Plaintiff cites to the redacted information “as purported support for a background

allegation unrelated to his main argument.”37

           Having reviewed the unredacted material, I agree with Defendants that the

redacted information is not related to the merits of the discovery dispute that was

before the Court and that disclosing the information would not help the public

understand this case or the Court’s adjudication of it. 38 Because the redacted

information is of low interest to the public, and Defendants have articulated

particularized harms that could result from disclosing the redacted information, the

information will remain redacted. Plaintiff shall file a revised public version of its

Motion to Compel, maintaining the redactions in footnote 8 on page 5 and lifting

all other redactions.


36
     Defs.’ Reply ¶ 24.
37
     Motion ¶ 21.
38
     Id.
Richard J. Tornetta v. Elon Musk, et al.
C.A. No. 2018-0408-JRS
January 14, 2022
Page 15


           2. Plaintiff’s MTC Reply

           Plaintiff’s MTC Reply contains one redacted sentence related to testimony

given by one of Tesla’s directors regarding a potential executive hire that he thought

Tesla was considering at the time of his deposition, i.e., years after the events that

are the subject of this lawsuit. According to Defendants, the director was mistaken

and Tesla never considered hiring the executive in question.39 In Defendants’ view,

public disclosure of this information would be harmful in two ways. First, it could

“disrupt the individual in question’s relationship with his current employer by

creating the (incorrect) impression that he was seeking employment elsewhere.”40

And, second, “it has the potential to sow needless confusion among Tesla

stockholders regarding an important executive role at the company.”41

           When weighing the competing interests of the public and the objecting party,

it is appropriate to consider whether the redacted information is of “low public

interest, at least insofar as that interest relates to monitoring of the judicial


39
     Motion. ¶ 22.
40
     Motion. ¶ 23.
41
     Id.
Richard J. Tornetta v. Elon Musk, et al.
C.A. No. 2018-0408-JRS
January 14, 2022
Page 16


function.”42 Here, a factually incorrect sentence has been redacted. The director’s

incorrect understanding of a potential executive hire had no bearing on the judicial

proceedings related to the Motion to Compel and is likewise of low public interest.

Because the redacted information is of low interest to the public, and Defendants

have articulated particularized harms that could result from disclosing the redacted

information, Defendants’ Motion is granted as to Plaintiff’s MTC Reply.

Greenspan’s application to unseal this information is denied.

      3. Exhibit G to Plaintiff’s MTC Reply and Attached Exhibits

      As noted above, Defendants have provided Plaintiff with redacted versions

of the exhibits to the Reply, except for Exhibit G, the deposition of Kimbal Musk.

For Kimbal Musk’s deposition, in accordance with Court of Chancery




42
  GKC Strategic Value Master Fund, LP v. Baker Hughes Inc., 2019 WL 2592574, at *2
(Del. Ch. June 25, 2019).
Richard J. Tornetta v. Elon Musk, et al.
C.A. No. 2018-0408-JRS
January 14, 2022
Page 17


Rule 5(d)(3),43 Defendants provided Plaintiff with a public redacted version of only

the pages pertinent to Plaintiff’s Motion to Compel.44

         As was the case with the deposition transcript at issue in In re Appraisal of

Towers Watson & Co., “[t]he parts of the transcript that are relevant to anything the

Court is considering are available publicly.”45 The general public’s understanding

of this case and its adjudication will not be inhibited if the balance of the Kimbal

Musk deposition transcript remains under seal at this point in the litigation.46 That

information is properly preserved as confidential because the redacted information



43
  Ct. Ch. R. 5.1(d)(3) (“If depositions, interrogatories, requests for documents, requests
for admission, answers or responses are to be used at trial or are necessary to a pretrial or
post-trial motion, the verbatim portions thereof considered pertinent by the parties shall
be filed with the Court when relied upon.”).
44
   Motion ¶ 14 (pages 1–47, 70–173 and 176–230 of Kimbal Musk’s deposition were
properly omitted as not pertinent to the Motion under Court Rule 5(d)(3)). See D.I. 121
(confidential version of Kimbal Musk’s deposition); D.I. 176 (redacted public version of
Kimbal Musk’s deposition). There is a phrase redacted from page 50, a response redacted
from page 62, and a portion of a response redacted from page 66. D.I. 176. The redaction
on page 50 does not redact Kimbal Musk’s answer to the question he was asked; it redacts
his understanding of the state of litigation. The redactions on pages 62 and 66 disclose
personal information not relevant to the proceedings. Both redactions are proper.
45
     C.A. No. 12064-CB, at 40–41 (Del. Ch. July 6, 2017) (TRANSCRIPT).
46
  See id. (“Nothing from maintaining the rest of the transcript under seal at this point is
going to inhibit anybody from understanding anything the Court is ruling on at this point.”).
Richard J. Tornetta v. Elon Musk, et al.
C.A. No. 2018-0408-JRS
January 14, 2022
Page 18


has not been used in this case and therefore has not been presented to or considered

by the Court.

                              III. CONCLUSION

      For the foregoing reasons, Defendants’ Motion is GRANTED, and, except

for unsealing Plaintiff’s Complaint, the Challenge is DENIED. Counsel shall

confer and submit a proposed implementing order within the next ten (10) days.

                                       Very truly yours,

                                       /s/ Joseph R. Slights III